DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RICHARD LUCIBELLA,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-531

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah Weiss, Judge; L.T. Case No. 50-2016-CF-010468-
AXXX-MB.

  Leonard S. Feuer of Leonard Feuer, P.A., West Palm Beach, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.